Name: Council Regulation (EU) No 729/2014 of 24 June 2014 on denominations and technical specifications of euro coins intended for circulation (Recast)
 Type: Regulation
 Subject Matter: monetary economics;  monetary relations;  technology and technical regulations
 Date Published: nan

 2.7.2014 EN Official Journal of the European Union L 194/1 COUNCIL REGULATION (EU) No 729/2014 of 24 June 2014 on denominations and technical specifications of euro coins intended for circulation (Recast) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 128(2) thereof, Having regard to the proposal from the European Commission, Having regard to the opinion of the European Parliament, Having regard to the opinion of the European Central Bank, Whereas: (1) Council Regulation (EC) No 975/98 of 3 May 1998 on denominations and technical specifications of euro coins intended for circulation (1) has been substantially amended several times (2). Since further amendments are to be made, it should be recast in the interests of clarity. (2) According to Article 128(2) of the Treaty, Member States may issue euro coins subject to approval by the European Central Bank (ECB) of the volume of the issue. The Council, on a proposal from the Commission and after consulting the European Parliament and the ECB, may adopt measures to harmonise the denominations and technical specifications of all coins intended for circulation to the extent necessary to permit their smooth circulation within the Union. (3) Euro banknotes range from 5 to 500 euro. The denominations of banknotes and coins need to allow for cash payments of amounts expressed in euro and cent to be facilitated. (4) The single coinage system of the Union should encourage public confidence and entail technological innovations which ensure that it is a secure, reliable and efficient system. (5) The acceptance of the system by the public is one of the main objectives of the coinage system of the Union. Public confidence in the system depends on the physical characteristics of the euro coins, which should be as user-friendly as possible. (6) Consultations with consumer associations, the European Blind Union and representatives of the vending machines industry were carried out to take into account the specific requirements of important categories of coin users. In order to ensure a smooth changeover to the euro and to facilitate acceptance of the coinage system by users, easy distinction between coins through visual and tactile characteristics needed to be guaranteed. (7) The euro coins are more readily distinguishable and easier to become accustomed to because of the link between their diameter and face value. (8) Certain special security features are needed in order to reduce the scope for fraud for the 1 and 2 euro coins given their high value. Coins made in three layers and the combination of two different colours in a coin are considered to be the most efficient security features available. (9) European Parliament and Council Directive 94/27/EC (3) limits the use of nickel in certain products in recognition that nickel could cause allergies under certain conditions. Coins are not covered by that Directive. It seems desirable to reduce the nickel content of coins for reasons of public health. (10) Giving the coins one common European and a distinctive national side is an appropriate expression of the idea of the European monetary union between Member States. The common European sides of euro coins bear both the name of the single currency and the denomination of the coin. The national side should neither repeat the name of the single currency nor the denomination of the coin. (11) A clear indication of the name of the issuing Member State should be put on the national side of the coin, in order to allow interested coin users to easily identify the issuing Member State. (12) The edge lettering of euro coins should be considered part of the national side and should therefore not repeat any indication of the denomination, except for the 2-euro coin, and provided that only the figure 2 or the term euro in the relevant alphabet, or both, are used. (13) The designs on the national side of euro coins are decided upon by each Member State whose currency is the euro, and should take into account the fact that euro coins circulate in the whole euro area and not only in the issuing Member State. In order to ensure that coins are immediately recognisable as euro coins also from their national side, the design should be fully surrounded by the 12 stars of the Union flag. (14) In order to facilitate the recognition of circulation coins, and to ensure appropriate continuity in the minting, Member States should only be allowed to modify the designs used for the national sides of regular circulation coins once every 15 years, except if the Head of State referred to on a coin changes. This should, however, be without prejudice to changes necessary to prevent counterfeiting of the currency. Changes to the design of the common European side of circulation coins should be decided by the Council and voting rights should be restricted to Member States whose currency is the euro. (15) Individual Member States should be allowed to issue commemorative coins to celebrate subjects of major national or European relevance, whereas commemorative coins issued collectively by all Member States whose currency is the euro should be reserved for subjects of the highest European relevance. The 2-euro coin constitutes the most suitable denomination for this purpose, principally on account of the large diameter of the coin and its technical characteristics, which offer adequate protection against counterfeiting. (16) Taking into account that euro coins circulate in the whole euro area, to avoid the use of inappropriate designs, issuing Member States should inform each other and the Commission about draft designs for the national side of euro coins in advance of the planned issue date. The Commission should verify the compliance of the designs with the technical requirements of this Regulation. Submission of draft designs to the Commission should be made sufficiently in advance of the planned issue date for issuing Member States to modify the design if necessary. (17) Furthermore, uniform conditions for the approval of the designs of the national sides of euro coins should be laid down to avoid the choice of designs which could be considered as inappropriate in some Member States. In view of the fact that the competence for an issue as sensitive as the design of the national sides of the euro coins belongs to the issuing Member States, implementing powers should be conferred on the Council. Any implementing decisions taken on this basis by the Council would be closely connected to the acts adopted by the Council on the basis of Article 128(2) of the Treaty. Therefore, the suspension of the voting rights of the members of the Council representing Member States whose currency is not the euro for the adoption by the Council of those decisions should apply as set out in Article 139(4) of the Treaty. The procedure should allow the issuing Member States to modify the design in due time if so required, HAS ADOPTED THIS REGULATION: Article 1 The series of euro coins shall include eight denominations in the range from 1 cent to 2 euro which shall meet the technical specifications set out in Annex I. Article 2 For the purposes of this Regulation, the following definitions shall apply: (1) circulation coins means euro coins intended for circulation, the denominations and technical specifications of which are referred to in Article 1; (2) regular coins means circulation coins excluding commemorative coins; (3) commemorative coins means circulation coins which are intended to commemorate a specific subject as specified in Article 9. Article 3 Circulation coins shall have a common European side and a distinctive national side. Article 4 1. The national side of circulation coins shall not repeat any indication of the denomination, or any parts thereof, of the coin. It shall not repeat the name of the single currency or of its subdivision, unless such indication stems from the use of a different alphabet. 2. By way of derogation from paragraph 1, the edge lettering of the 2-euro coin may include an indication of the denomination, provided that only the figure 2 or the term euro in the relevant alphabet, or both, are used. Article 5 The national side of all denominations of circulation coins shall bear an indication of the issuing Member State by means of the Member State's name, or an abbreviation of it. Article 6 1. The national side of circulation coins shall bear a circle of 12 stars that shall fully surround the national design, including the year mark and the indication of the issuing Member State's name. This shall not prevent some design elements from extending into the circle of stars, provided that the stars are all clearly and fully visible. The 12 stars shall be depicted as on the Union flag. 2. The designs for the national side of circulation coins shall be chosen taking into account that euro coins circulate in all Member States whose currency is the euro. Article 7 1. Changes to the designs used for the national sides of regular coins may only be made once every 15 years, without prejudice to changes necessary to prevent counterfeiting of the currency. 2. Without prejudice to paragraph 1, changes to the designs used for the national sides of regular coins may be made where the Head of State referred to on a coin changes. However, a temporary vacancy or the provisional occupation of the function of the Head of State shall not give any additional right to such a change. Article 8 Issuing Member States shall update their national sides of regular coins in order to fully comply with this Regulation by 20 June 2062. Article 9 1. Commemorative coins shall bear a different national design from that of the regular coins and shall only commemorate subjects of major national or European relevance. Commemorative coins issued collectively by all Member States whose currency is the euro shall only commemorate subjects of the highest European relevance and their design shall be without prejudice to the possible constitutional requirements of those Member States. 2. The edge lettering on commemorative coins shall be the same as on regular coins. 3. Commemorative coins may only have a face value of 2 euro. Article 10 1. Member States shall inform each other of the draft designs of new national sides of circulation coins, including the edge lettering, and, for commemorative coins, of the estimated volume of issuance, before the formal approval of those designs. 2. The power to approve designs for new or modified national sides of circulation coins shall be conferred on the Council acting by qualified majority in accordance with the procedure set out in paragraphs 3 to 7. When taking the decisions referred to in this Article, the voting rights of the Member States whose currency is not the euro shall be suspended. 3. For the purpose of paragraph 1, draft designs of circulation coins shall be submitted by the issuing Member State to the Council, to the Commission and to the other Member States whose currency is the euro, in principle at least three months before the planned issue date. 4. Within seven days following the submission referred to in paragraph 3, any Member State whose currency is the euro may, in a reasoned opinion addressed to the Council and to the Commission, raise an objection to the draft design proposed by the issuing Member State if that draft design is likely to create adverse reactions among its citizens. 5. Where the Commission considers that the draft design does not respect the technical requirements set out by this Regulation, it shall, within seven days following the submission referred to in paragraph 3, submit a negative assessment to the Council. 6. If no reasoned opinion or negative assessment has been submitted to the Council within the time limit referred to in paragraphs 4 and 5 respectively, the decision approving the design shall be deemed to be adopted by the Council on the day following the expiry of the time limit referred to in paragraph 5. 7. In all other cases, the Council shall decide without delay on the approval of the draft design, unless, within seven days following the submission of a reasoned opinion or of a negative assessment, the issuing Member State withdraws its submission and informs the Council of its intention to submit a new draft design. 8. All relevant information on new national circulation coin designs shall be published by the Commission in the Official Journal of the European Union. Article 11 Articles 4, 5 and 6 and Article 9(2): (a) shall not apply to circulation coins which have been issued or produced prior to 19 June 2012; (b) shall, during a transitional period ending on 20 June 2062, not apply to the designs that were already legally in use on circulation coins on 19 June 2012. Circulation coins that have been issued or produced during the transitional period may remain legal tender without limit in time. Article 12 Regulation (EC) No 975/98 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex III. Article 13 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in the Member States, in accordance with the Treaties. Done at Luxembourg, 24 June 2014. For the Council The President E. VENIZELOS (1) OJ L 139, 11.5.1998, p. 6. (2) See Annex II. (3) European Parliament and Council Directive 94/27/EC of 30 June 1994 amending for the 12th time Directive 76/769/EEC on the approximation of the laws, regulations and administrative provisions of the Member States relating to restrictions on the marketing and use of certain dangerous substances and preparations (OJ L 188, 22.7.1994, p. 1). ANNEX I Technical specifications referred to in Article 1 Face value (euro) Diameter in mm Thickness in mm Weight in gr Shape Colour Composition Edge 2 25,75 2,20 8,5 Round External part: white Copper-nickel (Cu75Ni25) Edge lettering Fine milled Internal part: yellow Three-layers: nickel-brass/nickel/nickel-brass CuZn20Ni5/Ni12/CuZn20Ni5 1 23,25 2,33 7,5 Round External part: yellow Nickel-brass (CuZn20Ni5) Interrupted milled Internal part: white Three-layers: Cu75Ni25/Ni7/Cu75Ni25 0,50 24,25 2,38 7,8 Round Yellow Nordic Gold Cu89Al5Zn5Sn1 shaped edge with fine scallops 0,20 22,25 2,14 5,7 Spanish flower shape Yellow Nordic Gold Cu89Al5Zn5Sn1 Plain 0,10 19,75 1,93 4,1 Round Yellow Nordic Gold Cu89Al5Zn5Sn1 shaped edge with fine scallops 0,05 21,25 1,67 3,9 Round Red Copper-covered steel Smooth 0,02 18,75 1,67 3 Round Red Copper-covered steel Smooth with a groove 0,01 16,25 1,67 2,3 Round Red Copper-covered steel Smooth ANNEX II Repealed Regulation with the list of its successive amendments Council Regulation (EC) No 975/98 (OJ L 139, 11.5.1998, p. 6). Council Regulation (EC) No 423/1999 (OJ L 52, 27.2.1999, p. 2). Council Regulation (EU) No 566/2012 (OJ L 169, 29.6.2012, p. 8). ANNEX III Correlation table Regulation (EC) No 975/98 This Regulation Article 1, introductory wording Article 1 Article 1a Article 2 Article 1b Article 3 Article 1c Article 4 Article 1d Article 5 Article 1e Article 6 Article 1f Article 7 Article 1g Article 8 Article 1h Article 9 Article 1i Article 10 Article 1j, introductory wording, point (a) and first sentence of point (b) Article 11, first paragraph Article 1j, second sentence of point (b) Article 11, second paragraph  Article 12 Article 2 Article 13 Article 1, table Annex I  Annex II  Annex III